DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Applicant’s amendment to claim 20 overcomes the prior drawing objection, the drawings are acceptable.
Reasons for Allowance
3.	Claims 1, 2, 4, 6-14 and 16-23 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 13 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein the side walls (533, 535) of each of the insulators (530) comprise: an inner side wall (533) that faces the rotor (22) and that is disposed between the rotor (22) and the coil (510), and an outer side wall (535) that faces the stator core (300) and that is disposed between the coil (510) and the stator core (300), and wherein the outer side wall (535) includes a first portion having a thickness (T) greater than a thickness of the inner side wall (533), and the coupling portion (536) is disposed within the first portion of the outer side wall (535) (see figs. 3, 6 and 7 below) -- in the combination as claimed.
Claims 2, 4 and 6-12 are allowed due to dependence on claim 1.
Claims 14 and 16-23 are allowed due to dependence on claim 13.


    PNG
    media_image1.png
    484
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    759
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    879
    408
    media_image3.png
    Greyscale


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALEXANDER A SINGH/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834